886 N.E.2d 1027 (2008)
PEOPLE ex rel. Lisa MADIGAN, Attorney General of the State of Illinois, petitioner,
v.
Eva Lovene LEAVELL, etc., respondent.
No. 106174.
Supreme Court of Illinois.
May 29, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its order in People ex rel. Madigan v. Leavell, case No. 4-08-0019 (02/05/08), denying leave to *1028 appeal, and allow leave to appeal and order to decide the appeal on the merits.